United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3623
                                   ___________

Nanette A. Kimble,                     *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas
Jo Anne B. Barnhart, Commissioner of *
the Social Security Administration,    * [UNPUBLISHED]
                                       *
             Appellee.                 *
                                  ___________

                             Submitted: December 21, 2005
                                Filed: January 18, 2006
                                 ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Nanette A. Kimble appeals from an order of the District Court1 for the Eastern
District of Arkansas affirming a decision of the Commissioner of Social Security
denying her application for supplemental security income benefits. For reversal,
Kimble argues that the administrative law judge (ALJ) (1) erred in determining that



      1
       The Honorable H. David Young, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
her mental impairments are not “severe” and (2) breached his duty to develop the
record regarding her mental impairments.

       Having carefully reviewed the record, we hold that substantial evidence on the
record as a whole supports the ALJ’s conclusion that Kimble’s mental impairments
are not severe. See Harris v. Barnhart, 356 F.3d 926, 928 (8th Cir. 2004) (standard
of review). We further hold that the ALJ did not breach his duty to develop the record
because the record before him contained sufficient evidence from which to make an
informed decision, including substantial evidence supporting his finding of non-severe
mental impairments. See Tellez v. Barnhart, 403 F.3d 953, 956-57 (8th Cir. 2005)
(rejecting argument that ALJ failed to fully and fairly develop record where there was
no indication that ALJ felt unable to make assessment and his conclusion was
supported by substantial evidence).

       Kimble’s remaining arguments either have no apparent relation to this case or
are so vague as to be wholly without merit.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-